United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, SACRAMENTO
PERFORMANCE CLUSTER,
West Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1259
Issued: March 15, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 16, 2021 appellant filed a timely appeal from April 9 and July 21, 2021 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right foot condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On February 4, 2021 appellant, then a 55-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she began experiencing occasional burning and pain on
1

5 U.S.C. § 8101 et seq.

the side and bottom of her right heel due to factors of her federal employment, including excessive
walking. She explained that approximately two months prior to filing her claim she began
experiencing burning pain in her heel at the end of her workday, which worsened with increased
walking pace. Appellant alleged that she first became aware of her claimed condition and realized
its relation to her federal employment on January 18, 2021. She stopped work on
February 1, 2021.
In a statement dated January 27, 2021, appellant reiterated the details of the pain symptoms
she experienced due to her employment activities, which culminated in November 2020. She
related that, thereafter, she experienced worsened pain in the last two weeks. Appellant asserted
that she did not injure her foot and that the ongoing pain caused her to seek medical treatment.
On January 29, 2021 Dr. Wanda Blaylark, a Board-certified occupational medicine
specialist, diagnosed right plantar fasciitis and indicated that appellant should only perform
stationary work duties through February 5, 2021.
In a February 4, 2021 development letter, OWCP informed appellant of the deficiencies of
her claim. It advised her of the type of factual and medical evidence necessary to establish her
claim and provided a questionnaire for her completion. OWCP also requested a narrative medical
report from appellant’s treating physician containing a detailed description of findings and a
diagnosis, explaining how her work activities caused, contributed to, or aggravated her medical
condition. In a separate development letter of even date, it requested that the employing
establishment provide comments from a knowledgeable supervisor regarding the accuracy of her
allegations. OWCP afforded both parties 30 days to respond.
A January 29, 2021 note from Dr. Blaylark recounted appellant’s complaints of pain that
she alleged began two months prior and had worsened in the last two weeks. Dr. Blaylark noted
that appellant’s official work duties required her to constantly walk during her delivery route and
that she indicated brisk walking worsened the pain. She also related that appellant denied any
previous right foot condition and that her condition was a work-related injury. In a medical report
of even date, Dr. Blaylark noted appellant’s diagnosed condition and modified work schedule.
On February 5, 2021 appellant followed up with Dr. Blaylark and advised that she had not
experienced improvement in her symptoms following her medical treatment, but that she can
return to work with modified duties. In a work duty status report of even date, Dr. Blaylark
indicated that appellant was in a temporary alternate work status from February 5 to 22, 2021 and
provided modified duties requiring no more than 20 minutes per hour of standing or walking during
that period.
On February 18, 2021 appellant responded to OWCP’s development questionnaire
explaining that her official duties require her to continuously walk an average of five to six hours
while carrying up to 30 pounds of mail on her delivery route. She further asserted that she did not
experience any foot pain previously and that she began experiencing increased pain by the end of
her delivery route. Appellant also indicated that she did not engage in any sports or physical
activities outside of her federal employment.

2

In a February 22, 2021 note, Dr. Blaylark reported that appellant’s condition had slightly
improved with the prescribed medical treatment; however, she continued to experience significant
discomfort when she walked. In a work duty status report of even date, she indicated that appellant
should continue her current work restrictions until March 15, 2021.
A March 15, 2021 note from Dr. Blaylark noted that appellant had seen improvement from
her medical treatment; however, she indicated that appellant was unable to perform the duties of
her date-of-injury position. In a work duty status report of even date, Dr. Blaylark modified her
work restrictions to a maximum of 30 minutes of prolonged standing or walking until
April 26, 2021.
By decision dated April 9, 2021, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish a right heel condition
causally related to the accepted factors of her federal employment. Consequently, it found that
she had not met the requirements to establish an injury or medical condition causally related to the
accepted employment factors.
OWCP received a March 25, 2021 note from Dr. Timothy Bernard, a podiatrist, who
opined that appellant’s right plantar fasciitis was aggravated by her prolonged walking and
standing. Dr. Bernard further noted that she did not experience any prior injury or condition of
her right foot before the onset of her current pain.
On April 24, 2021 appellant requested reconsideration of OWCP’s April 9, 2021 decision
and attached additional medical evidence. In a letter of even date, Dr. Blaylark reiterated that her
official duties require her to walk up to 30,000 steps per day on her route and that she did not
experience any prior injuries with her right foot. She opined that appellant’s right heel condition
was causally related to her work activities of prolonged walking and standing.
By decision dated July 21, 2021, OWCP denied modification of its April 9, 2021 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

2

Supra note 1.

3

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

3

employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
casually related to the identified employment factors by the claimant.6
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors. 8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right foot
condition causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted a letter from Dr. Blaylark dated April 24, 2021
wherein she opined that prolonged standing and walking of up to 30,000 steps a day as part of
appellant’s official duties as a mail carrier aggravated her right plantar fasciitis. The Board finds
that, while she provides an opinion on causal relationship, her reports are insufficient to meet
appellant’s burden of proof, as she did not provide adequate medical reasoning to explain how
prolonged standing and walking caused or contributed to appellant’s diagnosed medical condition.
The Board has held that medical evidence that does not offer a rationalized medical explanation
regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.9 Thus, Dr. Blaylark’s April 24, 2021 report is insufficient to meet appellant’s burden
of proof.

4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.W., Docket No. 20-0767 (issued January 13, 2021); L.D., Docket No. 19-1301 (issued January 29, 2020); S.C.,
Docket No. 18-1242 (issued March 13, 2019).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9

M.E., Docket No. 18-0940 (issued June 11, 2019).

4

Likewise, in a March 25, 2021 medical report from Dr. Bernard, he opined that appellant’s
right plantar fasciitis was aggravated by prolonged walking and standing at work. He noted that,
prior to November 2020, she had no pain or symptoms in her right foot. As noted above, the Board
has held that a medical opinion without adequate rationale is insufficient to establish appellant’s
burden of proof. Moreover, an opinion that a condition is causally related to an employment
incident because the employee was asymptomatic before the injury is insufficient, without
adequate rationale, to establish causal relationship. 10 Therefore, Dr. Bernard’s report is
insufficient to establish appellant’s burden of proof.
The remaining evidence of record includes notes dated January 29 to March 15, 2021 from
Dr. Blaylark where she recounted appellant’s history of injury and medical treatment. Dr. Blaklark
diagnosed right plantar fasciitis and provided work restriction. However, she did not offer an
opinion on causal relationship. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship. 11 As such, Dr. Blaylark’s remaining reports are of no probative value and are
insufficient to establish appellant’s claim.
As there is no rationalized medical evidence explaining how appellant’s employment duties
caused or aggravated her diagnosed condition, the Board finds that she has not met her burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right foot
condition causally related to the factors of her federal employment.

10

See S.D., Docket No. 20-1255 (issued February 3, 2021); F.H., Docket No. 18-1238 (issued January 18, 2019);
J.R., Docket No. 18-0206 (issued October 15, 2018).
11

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the April 9 and July 21, 2021 decisions of the Office
of Workers’ Compensation Programs are affirmed.
Issued: March 15, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

